Filed 11/19/20 P. v. Fox CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C090993

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 19CF06074,
                                                                                         19CM05448)
           v.

 ROBIN DAVID FOX III,

                    Defendant and Appellant.




         Appointed counsel for defendant Robin David Fox III filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm.



                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
        Defendant broke the window of a bicycle shop with a rock and took a bicycle.
Police apprehended defendant shortly thereafter riding the bicycle down the street; it had
a price tag from the bicycle store attached to the handlebars. Defendant admitted he had
broken the window and taken the bicycle.
        The prosecution charged defendant with a single count of burglary. (Pen. Code,
§ 459.)1 Defendant ultimately pleaded guilty to one count of second degree burglary.
The parties stipulated the probation report could form the factual basis for the plea.
Because defendant had also been on probation in case No. 19CM05448, the court also
found him in violation of probation in that case.
        At the sentencing hearing, defense counsel asked the court to find defendant
lacked the ability to pay any fines and fees based on his indigence. The court suspended
imposition of sentence and placed defendant on formal probation for three years. The
court also reinstated probation in case No. 19CM05448. Under the terms of probation,
defendant was required to serve 120 days in county jail, with 51 actual days of credit, and
authorization to release defendant to a local substance abuse treatment program.
        The court imposed victim restitution in the amount of $1,012.41. (§ 1202.4, subd.
(f)(3)(G).) The court also imposed other fines and fees, including: “a $30 conviction
assessment fee pursuant to Government Code [§] 70373. A $40 court operations
assessment fee pursuant to [§] 1465.8. There is a $300 state restitution fund fine pursuant
to [§] 1202.4(b). There’s a probation revocation restitution fine in the same amount that
is suspended per [§] 1202.44. There is a $39 theft fine payable to Chico PD pursuant to
[§] 1202.5.”




1   Undesignated statutory references are to the Penal Code.

                                             2
         The probation minute order listed each of these fines with the statutory bases and
noted the $39 theft fine amount “includes penalty assessment.” The probation report also
listed the $39 theft fine, and explained it was comprised of a base fine of $10 (§ 1202.5)
plus penalty assessments including a court surcharge of $2 (§ 1465.7), a state court
facilities construction fund assessment of $5 (Gov. Code, § 70372, subd. (a)), a state
penalty assessment of $10 (§ 1464), a county penalty assessment of $7 (Gov. Code,
§ 76000), a DNA identification fund assessment of $1 (Gov. Code, § 76104.6), and a
DNA identification fund assessment of $4 (Gov. Code, § 76104.7). The court waived
fees for probation supervision (§ 1203.1b), the presentence investigation report, and the
public defender (§ 987.8), but determined defendant had the ability to pay the other fines
and fees.
         Defendant filed a timely notice of appeal and obtained a certificate of probable
cause.
                                       DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and we
have received no communication from defendant.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              3
                                   DISPOSITION
       The judgment is affirmed.




                                                  /s/
                                            Duarte, J.


We concur:




      /s/
Raye, P. J.




     /s/
Renner, J.




                                        4